DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Lavrovsky US 20200271561, will be used in combination with previously cited prior art Haisch. This new combination, based on the amendments, will address the limitations of claims 1, 16, 19 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free .
As to claim 1, Haisch teaches “A photoacoustic sensor (Title; Abstract) comprising: an emitter for emitting electromagnetic radiation (Figure 1 teaches laser diodes. This particular light wavelength falls into the spectrum of electromagnetic radiation) at a first wave-length (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; Figure 1) and electromagnetic radiation at a second wavelength (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection), wherein the first wavelength is for photoacoustically detecting particulate matter in a measurement cavity (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2) and the second wavelength is for photoacoustically detecting the particulate matter and at least one target gas in the measurement cavity (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection); and an acoustic transducer for transducing a first acoustic signal into a first sensor signal depending on an interaction of the electromagnetic radiation at the first wavelength and the particulate matter, and for transducing a second acoustic signal into a second sensor signal depending on an interaction of the radiation at the second wavelength with the particulate matter and the at least one target gas (Figure 1, Microphone. Since this is a photoacoustic system which means that a medium is driven by optical means, and the energy generated is detected by a microphone. This is a transducer which converts wave energy into electrical signals).” Haisch does not teach “wherein the emitter is arranged inside a housing defining the measurement cavity.”
([0035]; Figure 10, #6).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lavrovsky with Haisch. Having a testing system be located within a housing is known in the art since this makes the system compact, as seen in Lavrovsky. The single housing can contain the needed elements and allow for proper gas testing.


As to claim 5, Haisch teaches “wherein the emitter comprises a first emitter element for emitting the electromagnetic radiation at the first wavelength and a second emitter element for emitting the electromagnetic radiation at the second wavelength (Figure 1, Laser diodes).”

As to claim 6, Haisch teaches “wherein the emitter comprises at least one of a Light Emitting Diode and a Laser Diode (Figure 1, Laser diodes; (Page 7293, Column 1, Paragraph 2).”

As to claim 7, Haisch teaches “wherein the emitter does not comprise an infrared thermal emitter (there is no teaching of an infrared thermal emitter in this prior art).”

As to claim 8, Haisch teaches “wherein the at least one target gas is a gas belonging to the family of nitrogen oxides (Abstract).”

(Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection), or wherein the first wavelength is 805 nm +/- 10 nm or 850 nm +/- 10 nm, and wherein the second wavelength is 405 nm +/- 5 nm or 450 nm +/- 5 nm.”

As to claim 13, Haisch teaches “wherein the photoacoustic sensor is fan-less (There is no teaching of a fan).”

As to claim 16, Haisch teaches “wherein the emitter comprises a first emitter element and a second emitter element (Figure 1 shows 2 emitters).”
Lavrovsky teaches “arranged on a common substrate, and wherein the housing is affixed to the common substrate ([0035] teaches multiple combinations of emitters and receivers, implying more than one of each. This is seen as #6, #12 and #4 located on a common substrate within the housing).”

As to claim 17, Haisch teaches “wherein the emitter comprises a first emitter element and a second emitter element arranged on a common substrate, wherein the acoustic transducer and the controller are arranged on the common substrate (Figure 1 shows all of the elements from a plan view. Looking top down, these elements are arranged on the same plane. Based on this it would be obvious to one of ordinary skill in the art to rearrange these known elements onto a common substrate).”
(Figure 10).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lavrovsky with Haisch. Arranging known elements onto a substrate is known in the art, which can be seen in Lavrovsky. These allows for the various elements to be consolidated.

As to claim 19, Haisch teaches “A photoacoustic sensing method (Title; Abstract), the method comprising: emitting electromagnetic radiation at a first wavelength (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; Figure 1) and electromagnetic radiation at a second wavelength (Figure 1 teaches laser diodes. This particular light wavelength falls into the spectrum of electromagnetic radiation; (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection), wherein the first wavelength is for photoacoustically detecting particulate matter in a measurement cavity and the second wavelength is for photoacoustically detecting the particulate matter and at least one target gas in the measurement cavity (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection)); and transducing a first acoustic signal into a first sensor signal depending on an interaction of the electromagnetic radiation at the first wavelength and the particulate matter, and for transducing a second acoustic signal into a second sensor signal depending on an interaction of the electromagnetic radiation at the second wavelength with the particulate matter and the at least one target gas, wherein emitting electromagnetic radiation at the first wavelength and (Figure 1, Microphone. Since this is a photoacoustic system which means that a medium is driven by optical means, and the energy generated is detected by a microphone. This is a transducer which converts wave energy into electrical signals).” Haisch does not teach “wherein the emitter is arranged inside a housing defining the measurement cavity.”
Lavrovsky teaches “arranged inside a housing defining the measurement cavity.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lavrovsky with Haisch. Having a testing system be located within a housing is known in the art since this makes the system compact, as seen in Lavrovsky. The single housing can contain the needed elements and allow for proper gas testing.

As to claim 20, Haisch teaches “wherein the emitter comprises a first emitter element and a second emitter element arranged on a common substrate (Figure 1 shows all of the elements from a plan view. Looking top down, these elements are arranged on the same plane. Based on this it would be obvious to one of ordinary skill in the art to rearrange these known elements onto a common substrate).”
Lavrovsky teaches “arranged on a common substrate, and wherein the housing is affixed to the common substrate ([0035] teaches multiple combinations of emitters and receivers, implying more than one of each. This is seen as #6, #12 and #4 located on a common substrate within the housing).”

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in .
As to claim 2, Haisch teaches a control computer and control electronics but is silent regarding a controller with the claimed function. 
Danno teaches “a controller configured to determine a quantity of the particulate matter inside the measurement cavity based on the first sensor signal and to determine a mutual quantity of the particulate matter and the at least one target gas inside the measurement cavity based on the second sensor signal (Figure 1, #23 has #33 and #35; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Danno with Haisch. Haisch teaches that 2 wavelengths are used in order to measure the soot and NO2. It would be obvious to utilize a controller to analyze 2 signals in order to determine the properties of the soot and NO2. This allows to user to analyze both components of the exhaust. 

As to claim 3, Danno teaches “wherein the controller is further configured to determine a quantity of the at least one target gas inside the measurement cavity based on a combination of the first and second sensor signals(Figure 1, #23 has #33 and #35; [0059]; [0090]).”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Lavrovsky US 20200271561and in further view of Rice US 20110290026.

Rice teaches “wherein the emitter is tunable through a wavelength spectrum covering the first and second wavelengths (Figure 1, #12).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Rice with Haisch. Adjusting the frequency with the emitted signal is known in the art. Fine tuning it increases the accuracy of the system. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Lavrovsky US 20200271561and in further view of Rusanov US 20200056998.
As to claim 10, the prior art does not teach a specific particle size.
Rusanov teaches “wherein the photoacoustic sensor is configured to detect particulate matter with dimensions of 300 nm and less ([0005]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Rusanov with Haisch. Using different frequencies for the emitting signal would affect the range of dimensions of the particulate it could detect. This obvious modification would be based on the environment of the sensor system.

Claim 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and .
As to claim 11, Haisch teaches “the photoacoustic sensor”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the size of the sensor so that “wherein each of a length, a height and a width of the photoacoustic sensor is five centimeters or less.” The prior art does teach a size of a resonator on page 7293, paragraph 2, which is under 5cm. Based on this and the location of the sensor, one could alter the size of the photoacoustic sensor. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 12, Haisch teaches “the acoustic transducer (Figure 1, microphone).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the size of the sensor so that “the acoustic transducer comprises a MEMS microphone”. The prior art does teach a size of a resonator on page 7293, paragraph 2, which could be considered a MEMS. Based on this and the location of the sensor, one could alter the size of the photoacoustic sensor. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 14, Haisch teaches “and wherein the photoacoustic sensor comprises at least one opening for fluid communication with an environment such that the particulate matter and the at least one target gas can flow from the environment into the measurement cavity (Figure 1, Sample in/out ports).”

It would have been obvious to one of ordinary skill in the art before the filing of the invention to arrange the parts so that the emitter and the acoustic transducer are both arranged inside the same measurement cavity. The Figure in Haisch shows the laser diode being located outside the cavity, yet the light does interact with the contents within the cavity. Rearranging known element is known in the art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Because the laser from the diodes interacts with the contents within the cavity, it would have been obvious to place the diodes within the cavity as well, saving space. 

As to claim 15, Haisch teaches “wherein the photoacoustic sensor further comprises a particulate filter for preventing at least a portion of the particulate matter from entering into the measurement cavity, the particulate filter being arranged at the opening of the photoacoustic sensor (Page 7292, Paragraph 1, line 9-10; Last line of Paragraph 1; Page 7293, Paragraph 2. Although the exact placement is not taught, the prior art does teach the criticality of utilizing a filter. The prior art does teach that a filer is behind each cell and that the sample gas is filtered).”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Hofmeister US 20160216154.
(Figure 1).”
The prior arts do not teach a blue or red LED.
Hofmeister teaches “a red Light Emitting Diode or a red Laser Diode, a blue Light Emitting Diode or a blue Laser Diode ([0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Hofmeister and Haisch. The selection of the diodes comes down to design choice since different colors have different wavelengths are depend on the application of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863